DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: O (fig. 1 & 2), 130 (fig. 1 & 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,730,138 (Wladimiroff).
Regarding claim 1, Wladimiroff discloses an axial alignment assembly (100) comprising:
- a first body (101) comprising a substantially cylindrical outer jacket (103), and having a first alignment axis (Al) (fig. 4, element 41);
- a second body (201) comprising a substantially cylindrical inner jacket (203), and having a second alignment axis (A2), wherein said second body (201) is positioned with respect to said first body (101) in such a way that said inner jacket (203) faces said outer jacket (103) and in between said inner jacket and said outer jacket a substantially annular recess (401) is formed (fig. 4, element 42); and
- a plurality of resilient elements (301, 302) that are positioned within said annular recess (401), wherein each resilient element (301, 302) is in contact with said outer jacket (103) of said first body (101) and with said inner jacket (203) of said second body (201) and exerts a force onto said outer jacket (103) and onto said inner jacket (203) for aligning said first alignment axis (Al) and said second alignment axis (A2) (fig. 4, element 43, wherein ‘Each mounting ring is provided with three radially-extending through-holes, and an elastic sphere having a diameter greater than the thickness of the ring placed in each through-hole is in contact with the inner surface of the envelope and the outer surface of the tube, thus centering the tube within the envelope.’ abstract).
Regarding claim 2, Wladimiroff discloses an axial alignment assembly (100) according to claim 1, wherein said resilient elements (301, 302) have a nominal dimension that exceeds a nominal distance between said outer jacket (103) and said inner jacket (203) (‘Each of the elastic spheres 43 has a diameter larger than half the difference between inner diameter of laser tube 41 and smaller then the diameter of holes 45.’ 3:56-59).
Regarding claim 3, Wladimiroff discloses an axial alignment assembly (100) according to claim 1, wherein the resilient elements (301, 302) comprise substantially spherical elements (301, 302) (‘elastic sphere’ throughout).
Regarding claim 4, Wladimiroff discloses an axial alignment assembly (100) according to claim 1, wherein the resilient elements (301, 302) are composed of a plastic material (‘Typically useful plastic spheres are those made of rubber, silicon rubber or plastic.’ 3:54-56).
Regarding claim 8, Wladimiroff discloses an axial alignment assembly (100) according to claim 1, wherein the axial alignment assembly (100) comprises a holder (311) for holding the plurality of resilient elements (301, 302) (fig. 4, element 44).
Regarding claim 9, Wladimiroff discloses an axial alignment assembly (100) according to claim 8, wherein the holder (311) comprises a cage for enclosing said resilient elements (301, 302), in particular in a direction parallel to said alignment axis (A, Al, A2) (fig. 4, element 44).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,730,138 (Wladimiroff).
Regarding claim 10, Wladimiroff discloses the claimed invention except for the number of the plurality of resilient elements being more than three.  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to use more than three because more resilient elements means more symmetric alignment.
Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0039280 (Adamec et al.).
Regarding claim 1, Adamec et al. discloses an axial alignment assembly (100) comprising:
- a first body (101) comprising a substantially cylindrical outer jacket (103), and having a first alignment axis (Al) (fig. 1, element 110);
- a second body (201) comprising a substantially cylindrical inner jacket (203), and having a second alignment axis (A2), wherein said second body (201) is positioned with respect to said first body (101) in such a way that said inner jacket (203) faces said outer jacket (103) and in between said inner jacket and said outer jacket a substantially annular recess (401) is formed (fig. 1, element 120); and
- a resilient element (301, 302) that are positioned within said annular recess (401), wherein each resilient element (301, 302) is in contact with said outer jacket (103) of said first body (101) and with said inner jacket (203) of said second body (201) and exerts a force onto said outer jacket (103) and onto said inner jacket (203) for aligning said first alignment axis (Al) and said second alignment axis (A2) (fig. 1, element 140).
Adamec et al. does not disclose a plurality of resilient elements, using a single ring-shaped resilient element.  However, it would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify Adamec et al. to use a plurality of elements around the circumference rather than a single ring shaped element as a matter of design choice, since either option will function identically, see In re Harza 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
Regarding claim 2, Adamec et al. discloses an axial alignment assembly (100) according to claim 1, wherein said resilient elements (301, 302) have a nominal dimension that exceeds a nominal distance between said outer jacket (103) and said inner jacket (203) (‘Therefore, it is possible to manufacture the centering element 114 with an outer diameter that is identical or even slightly (for example 1/50 mm or 1/100 mm) larger than the inner diameter of the centering element receiving portion of the outer pole piece. The inner diameter of the centering element can be manufactured to be identical or slightly (for example, 1/50 mm or 1/100 mm) smaller than the outer diameter of the centering element receiving portion of the inner pole piece.’ P 32).
Regarding claim 3, Adamec et al. discloses an axial alignment assembly (100) according to claim 1, wherein the resilient elements (301, 302) comprise substantially spherical elements (301, 302) (‘According to further embodiments, other protrusions or recesses may be formed within the centering element, wherein the individual contour portions of the element are circular or rotationally symmetric.’ P 26).
Regarding claim 4, Adamec et al. discloses an axial alignment assembly (100) according to claim 1, wherein the resilient elements (301, 302) are composed of a plastic material (‘Within the embodiments described herein, the material of the centering element, e.g., made of plastic,’ P 28).
Regarding claim 5, Adamec et al. discloses an axial alignment assembly (100) according to claim 1, wherein the first body has a first abutting surface (105), and wherein the second body has a second abutting surface (205) that is connected to said first abutting surface (fig. 1, where elements 120 and 120 abut at the top, also ‘wherein the pole pieces are connected with each other at the respective connecting portions’ P 6).
Regarding claim 6, Adamec et al. discloses an axial alignment assembly (100) according to claim 5, wherein at least one of the first abutting surface (105) and the second abutting surface (205) has a surface normal with a component parallel to said first alignment axis (Al) and/or second alignment axis (A2) (fig. 1, where elements 120 and 120 abut at the top).
Regarding claim 7, Adamec et al. discloses an axial alignment assembly (100) according to claim 5, wherein at least one of the first abutting surface (105) and the second abutting surface (205) is positioned orthogonal with respect to the outer jacket (103) and/or inner jacket (203) (fig. 1, where elements 120 and 120 abut at the top).
Regarding claim 8, Adamec et al. discloses the claimed invention except for a holder (311) for holding the plurality of resilient elements (301, 302).   However, it would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify Adamec et al. to use a holder for positioning the elements so that the respective elements maintain the fixed spatial relationship needed to function as an alignment tool.
Regarding claim 9, Adamec et al. discloses the claimed invention except for a cage for enclosing said resilient elements (301, 302), in particular in a direction parallel to said alignment axis (A, Al, A2).  However, cages for resilient elements are well known, and it would have been obvious to a person having ordinary skill in the art at the time the application was filed to use a cage for the holder because it is a very simple form of holder.  It would have been obvious to enclose the elements in a direction parallel to the alignment axis because this is the only direction that would work.
Regarding claim 10, Adamec et al. discloses the claimed invention except for the number of the plurality of resilient elements being more than three.  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to use more than three because more resilient elements means more symmetric alignment.
Regarding claim 11, Adamec et al. discloses a charged particle microscope comprising an axial alignment assembly (100) according to claim 1 (‘Electron beam device can be a scanning electron beam microscope.’ P 41).
Regarding claim 12, Adamec et al. discloses the charged particle microscope according to claim 11, wherein said first body is a pole piece (1101, 1102) (fig. 1, elements 110 and 120).
Regarding claim 13, Adamec et al. discloses the charged particle microscope according to claim 12, wherein two pole pieces (1101, 1102) are aligned along said alignment axis (A) (fig. 1, elements 110 and 120 aligned along axis A).
Adamec et al. does not disclose wherein said charged particle microscope is a transmission electron microscope.  However, transmission electron microscopes are well known in the art and it would have been obvious to a person having ordinary skill in the art at the time the application was filed to use the axial alignment assembly of Adamec et al. in a transmission electron microscope because lens pole pieces need to be aligned for electron lenses to work in any form of electron device.
Regarding claim 14, Adamec et al. discloses a method of axially aligning a first body and a second body, wherein said method comprises the steps of:
- providing a first body (101) comprising a substantially cylindrical outer jacket (103), and having a first alignment axis (Al) (‘providing a first pole piece, a second pole piece and a coil’ P 8);
- providing a second body (201) comprising a substantially cylindrical inner jacket (203), and having a second alignment axis (A2) (‘providing a first pole piece, a second pole piece and a coil’ P 8); and
- providing a resilient element (301, 302) (‘an alignment or centering element 140, e.g. a ring, is provided between the pole pieces.’ P 21);
wherein the method comprises the further steps of:
- positioning said second body (201) with respect to said first body (201) in such a way that said inner jacket (203) faces said outer jacket (103) and in between said inner jacket (203) and said outer jacket (103) a substantially annular recess (401) is formed (fig. 1, elements annular space where element 140 is located); and
- positioning said resilient element (301, 302) in said annular recess (401) such that each resilient element (301, 302) is in contact with said outer jacket (103) of said first body (101) and with said inner jacket (203) of said second body (201) and exerts a force onto said outer jacket (103) and onto said inner jacket (203) for aligning said first alignment axis (Al) and said second alignment axis (A2) (‘aligning the first pole piece and the second pole piece with a ring-shaped centering element comprising a material that has a smaller Young's modulus than the material of the first and the material of the second pole piece.’ P 8).
Adamec et al. does not disclose a plurality of resilient elements, using a single ring-shaped resilient element.  However, it would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify Adamec et al. to use a plurality of elements around the circumference rather than a single ring shaped element as a matter of design choice, since either option will function identically, see In re Harza 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
Regarding claim 15, Adamec et al. discloses the claimed method except for the step of providing a holder (311) for holding said plurality of resilient elements (301, 302), and comprising the step of positioning said plurality of resilient elements (301, 302) in said holder (311).  However, it would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify Adamec et al. to use a holder for positioning the elements so that the respective elements maintain the fixed spatial relationship needed to function as an alignment tool.
Regarding claim 16, Adamec et al. discloses the claimed method except it is silent as to whether the said plurality of resilient elements (301, 302) is brought into contact with one of the outer jacket (103) and the inner jacket (203) first, and into contact with the other one of the outer jacket (103) and the inner jacket (203) later.  However, the order of contact does not appear to have any effect on the final product, and it would have been obvious to try contacting one at a time, by placing the resilient elements before one of the pole pieces, because this is one of only two possibilities, the other being to place the resilient elements after the pole pieces by insertion requiring simultaneous contact.
Regarding claim 17, Adamec et al. discloses the claimed method except for the step of moving said first body (101) relative to said second body (201) in a direction mainly parallel to said first (Al) and second (A2) alignment axis.  However, it would have been obvious to a person having ordinary skill in the art to include such a step so that the pole pieces could be brought into contact at the connection point.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881